Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FOR IMMEDIATE RELEASE Hughes Telematics to Combine with Polaris Acquisition Corp. in an All-Stock Deal Valued at Approximately $700 Million · Combined Company at Forefront of the Expanding Telematics Industry · Apollo and Management to Maintain Stake, Agrees to Two-Year Lock-up · Access to Public Markets Expected to Accelerate Expansion Opportunities New York, NY  June 16, 2008  Hughes Telematics, Inc., a leader in the high growth telematics industry, and Polaris Acquisition Corp., a Special Purpose Acquisition Corporation (Polaris) (AMEX: TKP.U), have signed a definitive merger agreement in an all-stock transaction valued at approximately $700 million. The transaction provides Polaris investors with a unique opportunity to participate in a rapidly growing technology and services company that is poised for strong recurring revenues and earnings. The transaction provides Hughes Telematics with access to added resources, including an additional $140 million in capital to fund the companys growth opportunities. This capital is in addition to the approximately $90 million invested to date by an affiliate of Apollo Management L.P. (Apollo). Apollo, which will maintain its current stake in Hughes Telematics, has agreed, along with management and other Hughes Telematics shareholders, to a two-year lock-up and will continue to play an important role in guiding the Companys management team. In addition, the founders of Polaris have a 1 year lockup in a further showing of confidence in this transaction. Hughes Telematics has established its leadership position through long-term contracts with Chrysler Group and Mercedes-Benz USA, both of which are expected to begin implementing the Hughes Telematics solution in the second half of 2009 with the solution expected to be standard in nearly all of their U.S. production by 2012. Hughes Telematics Positioned at the Forefront of a Rapidly Growing Industry Hughes Telematics is one of the leaders in automotive telematics, a fast-growing technology enabled services industry that is expected to reach $30 billion in annual revenue within a decade. Automotive telematics is a set of systems that leverage and integrate Global Positioning Systems, on and off board computers, and other communications technologies, the functionality and combination of which radically transform the driving experience by remotely connecting drivers, passengers, auto manufacturers, dealers and other vested third parties with a wide range of safety, service, information and entertainment options. Every day over 650 million people worldwide spend a significant amount of time in their vehicles. Automakers are contracting with Hughes Telematics to create user-friendly computerized dashboard displays and implement advanced, contextual voice recognition systems, through which drivers will be able to control personal devices such as MP3 players, download content, read, receive and respond via voice to e-mail, navigate in real time to connect with valuable points of interest, and much more. Hughes Telematics is making the possibility of a truly connected car a reality, said Jeff Leddy, CEO of Hughes Telematics. Because of our unique systems and innovative technology, our product and service offerings are gaining significant interest in the automotive industry. We have been recognized throughout the industry for developing what we believe to be the best, most flexible approach to telematics. As the industry evolves, we are committed to continually innovating ways to add daily value for drivers using our telematics system. Drivers, fleet managers, auto manufacturers, dealers and other third parties will all benefit from being connected real time to the vehicle. Over the next decade, tens of millions of new vehicles are expected to come equipped with a telematics offering and since Hughes Telematics offers a seamless, all-encompassing telematics solution, we are excited about our prospects of gaining additional and significant market traction. Hughes Telematics was recently awarded the Best Embedded Telematics Service at the awards program for the 8th Annual Telematics Detroit 2008 Conference & Exhibition, the world's largest and most prestigious telematics conference. U.S. consumer adoption of telematics services is expected to almost double from 16.2 million users in 2009 to 30.6 million in 2011, according to Visant Strategies, a marketing research firm that focuses on emerging and wireless technologies. Most drivers spend multiple hours each day in their cars and we know that they want information, convenience, and the ability to stay connected to their families and their office. They also want features and services which ensure their safety and security. Our products and services are being designed to provide all of these solutions, seamlessly, cost effectively and in a user friendly way. This will be accomplished through a robust end-to-end solution, leveraging multiple innovations from the Hughes family of companies, Leddy said. Mr. Leddy continued, Our long-term contracts with Chrysler Group and Mercedes-Benz USA clearly underscore the importance that telematics represents for auto manufacturers, particularly as increasing numbers of consumers demand more integrated and interactive safety, convenience, information and entertainment options in their vehicles. We believe that our OEM partnerships position us to generate strong free cash flow as subscription services ramp up commensurately with factory installs in several million vehicles in the coming years. Our team is also very focused on our continuing discussions with many other relevant auto manufacturers around the world, each of which is seeking innovative and differentiating solutions for their customers. We believe that a large majority of auto manufacturers are in the process of making strategic decisions about their telematics solutions and we are well positioned to grow our market share as these decisions come to maturity. Transaction Cements Hughes Telematics Position; Offers Investors Compelling Growth Opportunities Mr. Leddy added, This transaction expands our shareholder base beyond Apollo and provides Hughes Telematics with additional resources. With access to significant capital and the public markets, as well as the deep marketing experience of the Polaris management team, we have the resources in place to propel the company forward and further deepen our business among manufacturers, dealers and consumers. This transaction is a validation of our business model by sophisticated and seasoned investors from Polaris and Apollo, both of which have a tremendous amount of experience in uncovering high value investing opportunities. Apollo is a leading private equity firm with a long track record of success in technology investments. Apollo has been an early and ongoing investor in Hughes Telematics, having invested approximately $90 million in capital to finance the product and technology solution development and deployment. Apollo will maintain its current stake in the company and continue to play an important role in guiding the Hughes Telematics management team. Marc Byron, Chairman and CEO of Polaris stated We promised our investors that we would methodically and quickly identify a consumer facing services company with great growth prospects. In merging with Hughes Telematics, we believe that we delivered on our promise. First, we are merging with a company in a rapidly growing industry. At the same time, Hughes Telematics has long-term contracts already in place that we believe provide financial stability. We believe we are investing in Hughes Telematics at the inflection point of the Companys evolution, much of which is anticipated to come in the form of predictable, recurring revenues. Second, there are no selling shareholders in this transaction, validating our belief that the company is poised to create meaningful value going forward, especially as revenue and earnings scale with the installations expected in virtually all Mercedes and Chrysler vehicles in the U.S. in the coming few years.
